DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

 Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“heat source for heat-treating the material and for initiating combustion of the material”, as recited in claims 1, 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
No corresponding structure is described in the specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following limitation: 
wherein the apparatus for controlling the pyrolytic treatment comprises circuitry to: 
i. activate the heat source thereby to initiate anaerobic heat-treatment of the material in the chamber, 
ii. optionally, extract pyrolysis products from the chamber, 
iii. open a vent of the chamber thereby to admit oxygen and initiate combustion of remaining material in the chamber, and 
iv. allow exhaust of combustion products via opening the gas outlet to the boiler unit.

	The originally-filed disclosure does not disclose “wherein the apparatus for controlling the pyrolytic treatment comprises circuitry”.  There is no mention of the word “circuitry” (i.e., electrical circuits) or an electrical circuit.  There is no mention of an electrical control system for controlling the pyrolytic treatment unit, let alone an electrical control system for performing each of steps (i)-(iv).

	Claim 13 recites the steps of: “exhausting at least the gaseous combustion products minus the extracted pyrolysis products to a boiler unit”, and “in the boiler unit, combusting a fuel in combination with the gaseous combustion products minus the extracted pyrolysis products”.  The originally-filed disclosure does not provide support for these limitations.  

	Claim 17 recites “wherein the apparatus for controlling the pyrolytic treatment unit comprises circuitry to initiate one or more functions of the pyrolytic treatment unit including optionally extracting pyrolysis products from the chamber before initiating combustion of the material remaining in the chamber after pyrolytic heat treatment.” Similar to claim 1, the originally-filed disclosure does not disclose circuitry, or an electric control system for performing one or more of the claimed functions of the pyrolytic treatment unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “heat source for heat-treating the material and for initiating combustion of the material”, as recited in claims 1, 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20090084292 A1) in view of Wen (US 20150267916 A1).
Regarding claims 13, 16, Cole discloses a method of treating material, comprising the steps of: 
heat-treating the material (waste 205 and its byproducts from a chemical/thermal process such as pyrolysis) anaerobically (via pyrolysis, see paras. 2, 32) to yield pyrolysis products (e.g., char 224); 
extracting the pyrolysis products (224, Fig. 7);
 admitting oxygen thereby to combust the material (suggested in para. 33 discussing a thermal oxidizer and a burner; thermal oxidation, i.e., combustion, requires oxygen; likewise, a burner requires oxygen to burn a fuel; para. 33 also discloses a burner cone and a burner cone, according to para. 5, is used to mix fuel and oxygen); -4- 
exhausting at least the gaseous combustion products (252, Fig. 7) minus the extracted pyrolysis products to a boiler unit (para. 35), optionally (i.e., not required of the claim) admixing these combustion products with air; 
in the boiler unit, using the gaseous combustion products minus the extracted pyrolysis products to heat a transfer fluid (steam) (a boiler in conjunction with a steam turbine is disclosed in para. 35); and
wherein the transfer fluid is water based (steam)

Cole fails to specifically disclose:
wherein the boiler unit combusts a fuel in combination with the gaseous combustion products.

However, Wen teaches a method of treating waste material, and the step of: combusting a fuel (“fossil fuel”, Fig. 2) in combination with a gaseous combustion product minus pyrolysis product in a boiler unit (12, Fig. 2) (flue gas from the incinerator 11 enters a channel 13, and is then combusted with the fossil fuel in the boiler 12, see Fig. 2 and the abstract).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cole wherein the boiler unit combusts a fuel in combination with the gaseous combustion products, so that any harmful substances/gases in the flue gas from the thermal oxidizer of Cole can be fully destroyed (see Wen, in para. 38, teaching where the boiler is used to burn the harmful gases from the incinerator).  Moreover, the heat released from the burning of the harmful substances can be used for power generation.  

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20090084292 A1) in view of Wen (US 20150267916 A1), as applied to claim 13, and further in view of Varma (US 20140166465 A1).
Regarding claims 14, 15, Cole fails to disclose wherein the gaseous combustion products are fed to the boiler unit via a heat exchanger.  However, Varma teaches a thermal oxidizer (afterburner 160, Fig. 1) and wherein the gaseous combustion products from the thermal oxidizer are fed to a heat exchanger (176, Fig. 1) and a scrubber (173, Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cole wherein the gaseous combustion products are fed to a heat exchanger and then to a scrubber before entering the boiler.  The motivation to include the heat exchanger and scrubber is so that the larger gaseous products can be conditioned and removed (e.g., cooled and scrubbed so that the larger harmful particulates can be collected and disposed of safely) before they are sent to the boiler.  Removing the larger particles would help reduce fouling of the boiler and the equipment downstream the thermal oxidizer.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20090084292 A1) in view of Wen (US 20150267916 A1), Dahmen (US 4154567 A), and Schworer (US 3669041 A).
Regarding claim 17, modified Cole discloses (see rejection of claim 13 for citations unless otherwise noted) a materials treatment apparatus comprising a pyrolytic treatment unit, a boiler unit, and an apparatus for controlling the pyrolytic treatment unit, the pyrolytic treatment unit comprising: 
a chamber (chamber defined by the walls of units 225, 230, and 240) for receiving the material, the chamber having a vent for allowing the admission of oxygen to the chamber (no vent is specifically disclosed but a vent must be supplied in the thermal oxidizer 240; this is because Cole, in para. 33, discloses a thermal oxidizer and a burner; thermal oxidation, i.e., combustion, requires oxygen; likewise, a burner requires oxygen to burn a fuel; para. 33 also discloses a burner cone and a burner cone, according to para. 5 of Cole, is used to mix fuel and oxygen; nevertheless, as further support, see Fig. 2 of Wen disclosing a vent for supplying the air needed for the incinerator 11 ) and for initiating combustion of material remaining in the chamber after pyrolytic heat treatment of the material received in the chamber; 
a heat source (Cole; 223, 242, 254) for heat-treating the material and for initiating combustion of the material wherein the heat source is activated for anaerobic heat-treatment of the material in the chamber; and 
a gas outlet (Cole, 250) from the chamber; 
the boiler unit comprising a fuel inlet and an air inlet for combustion to heat a fluid (steam) (see Fig. 2 of Wen showing the fuel and air inlets), 
wherein the outlet is configured to exhaust combustion products from the -5-chamber to the boiler unit to heat a fluid (steam) (Cole, para. 35), 

Cole fails to disclose: 
the boiler unit comprising a fuel inlet and an air inlet, each feeding a burner for combusting fuel from the fuel inlet in air from the air inlet (Cole in view of Wen discloses combusting the exhaust combustion products with fuel and air to create steam, but no burner is disclosed)
wherein the gas outlet from the chamber feeds gas to the burner of the boiler unit (Cole in view of Wen discloses wherein exhaust combustion products from the gas outlet are sent to the boiler to be burned, but no burner is disclosed); and
apparatus for controlling the pyrolytic treatment unit, wherein the apparatus for controlling the pyrolytic treatment unit comprises circuitry to initiate one or more functions of the pyrolytic treatment unit including optionally extracting pyrolysis products from the chamber before initiating combustion of the material remaining in the chamber after pyrolytic heat treatment (the limitation following the term “optionally” is examined to be not required of the claim).

Dahmen teaches a burner for combusting fuel from a fuel inlet (9, Fig. 1), air from an air inlet (13, Fig. 1), and a waste gas (2, Fig. 1).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Cole to include the claimed burner for the boiler unit (where fuel, air, and exhaust combustion products from the gas outlet are fed to the burner), since it is well-known and common knowledge that boilers need a burner for creating the steam.   

Schworer teaches a circuitry for controlling a waste burner (col. 2, lines 59-72).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cole to include an apparatus for controlling the pyrolytic treatment unit to initiate a heating function of the pyrolytic treatment unit (i.e., circuitry for controlling one or more of the burners 223, 242 of the pyrolytic treatment unit in Cole), so that there are optimal heat conditions for the pyrolysis and combustion reactions.  

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
For a response regarding the new matter, please see the new matter rejection above.  
Applicant’s remarks concerning the 103 rejections are moot and do not apply to the current rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762